Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147385                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 147385
                                                                    COA: 315676
                                                                    Kent CC: 11-000643-FC
  KENNETH DEMAZZEON BLAKE,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 15, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE the order of the Court of Appeals and we
  REMAND this case to the Kent Circuit Court for reinstatement of the August 14, 2012
  judgment of sentence. Defendant received the exact minimum and maximum prison
  terms for which he bargained, and he expressly stated on the record that lifetime
  electronic monitoring was of no concern to him. Consequently, the defendant’s guilty
  plea was not rendered involuntary or unknowing by the failure of either the trial court or
  defense counsel to inform him of a mandatory minimum sentence, and he is not entitled
  to withdraw his guilty plea.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           h1030
                                                                               Clerk